The appellant was convicted in the District Court of Presidio County for selling intoxicating liquor, and his punishment assessed at one year in the penitentiary.
There are four counts in the indictment. The first charges appellant with the sale of intoxicating liquors to Chico Lujan: the second charges the sale by appellant to said Lujan, of spirituous, vinous and malt liquors in excess of one per cent of alcohol by volume; the third and fourth charge the appellant with the possession for the purpose of sale, intoxicating liquors. The verdict of the jury was returned on the first count.
Briefly stated, the evidence discloses that said Lujan and one Molino were attending a dance, and Molino asked Lujan if he knew where he could get a drink, and they both left the dance and went to the home of the appellant, Rivas, and Lujan called Rivas out and asked him if he, Rivas, had a drink for sale, to which he replied he did, and that the price was $5.00 per bottle; that Lujan called to Molino to give him the $5.00 to buy the bottle, and that he, Lujan, paid the $5 over to the appellant. Appellant informed him that he would let him know in a few minutes where to find the whiskey if he would meet him around at a certain restaurant. At the appointed time and place, the appellant informed said witness that the bottle was down at the corral, at which place Lujan and Molino found same. The witness Lujan for the State testified that when he called Rivas out to inquire about buying the whiskey, Molino was standing about ten or twelve feet distant, and appellant asked him who Molino was, and that he told him who he was and that he was a good boy, it was all right to let him have whiskey and he would not report it. This witness further testified that he had no interest in the whiskey and was only securing same for Molino, who delivered the money to him, and he in turn delivered it to appellant, and all he got out of said transaction was a drink of the said whiskey. Molino for the State testified, and in a measure contradicted Lujan in stating that he did not see Rivas when Lujan called him out, but that the whiskey was at the corral later on, but he told Lujan in his, Molino's, absence; but said witness did testify that it was with his money that the whiskey was purchased. *Page 609 
The record further discloses that Molino was seen by an officer hiding some whiskey, and upon being interrogated as to how he obtained same, gave the officer information concerning the transaction, and the next morning the officers, without a search warrant, raided the house of Rivas, or the two rooms occupied by him, and found whiskey in an adjoining room, which the appellant contended was vacant. The appellant failed to take the witness stand in his own behalf, and in the trial of this case, through his attorneys, raised many questions involving practically only two issues. The first issue is that under the indictment charging the sale from appellant to Lujan, that the evidence showed a sale not to Lujan, but to Molino, and therefore there was a variance between the allegations and the proof. It is contended by the appellant on the second issue that the trial court erred in permitting the State's witnesses to testify to finding whiskey in said vacant room adjoining a room occupied by him; because the search and seizure law passed by the 39th Legislature was then in effect, having become effective since the alleged search and seizure in question, and on account of said officers having no proper search warrant, that said testimony was inadmissible. In view of the jury finding the appellant guilty under the first count charging a sale which occurred on the night before the said raid, the contention made by the appellant as to the search and seizure passes out of this case, and it is unnecessary for us to discuss same. On the first issue raised by the appellant as to the alleged variance between the allegation and the proof, we are unable to agree with this contention, that the facts as developed showed a sale to Molino and not to Lujan, and are of the opinion that the trial court committed no error in overruling such contention. The evidence clearly shows that said Lujan was the moving actor in purchasing and obtaining said whiskey, and we think under the former decisions of this court the evidence clearly shows a sale to Lujan and not to Molino. Kennard v. State, 64 Tex.Crim. Rep.; Whitstone v. State, 64 Tex.Crim. Rep.; Ellington v. State, 86 S.W. 330; Branch's Ann. P. C. Sec. 1236, p. 699.
After a careful examination of the entire record, and finding no errors therein, we are of the opinion that the judgment of the trial court should be affirmed, and it is accordingly so ordered.
Affirmed.
The foregoing opinion of the Commission of Appeals has *Page 610 
been examined by the Judges of the Court of Criminal Appeals, and approved by the Court.
                    ON MOTION FOR REHEARING.